Citation Nr: 1114254	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-39 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for fainting.

4.  Entitlement to service connection for lack of coordination.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for confusion.

7.  Entitlement to service connection for anxiety.

8.  Entitlement to service connection for depression.



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had multiple periods of active duty service from November 1989 to August 2008, and reportedly was ordered back to active duty in 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for headaches, dizziness, fainting, lack of coordination, memory loss, confusion, anxiety, and depression.  The Board notes that the Veteran's claim includes entitlement based on the theory that anthrax vaccinations caused these claimed disabilities.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Central to this case is the question of whether the Veteran was on active duty, active duty for training, or inactive duty training during his anthrax vaccinations.  Medical records document that the Veteran received anthrax vaccinations on January 5, 2000; January 19, 2000; February 13, 2000; December 5, 2002; and October 5, 2003.  The Board finds that the record is unclear as to the Veteran's status on the dates in question; therefore, clarification is necessary.

Also, the Board notes that a medical record from February 2004 states that the Veteran was removed from the anthrax vaccination requirement, and that he was undergoing clinical evaluation by civilian physicians who had questioned possible contributing adverse effects of the vaccination to the Veteran's current problems.

A private treatment record from June 2004 states that a physician reviewed with the Veteran and his spouse the neurological side effects that had been reported with the anthrax vaccine.  The side effects included malaise, myalgia, headaches, fever, anorexia, and more serious reactions such as anaphylaxis, delayed hypersensitivity, fatigue, Guillain-Barré, facial palsys, etc.  The physician stated that it was likely that most of the Veteran's symptoms were related to the anthrax vaccine because they temporarily relate to the Veteran getting the original symptoms, they gradually improved with extended time from the vaccine, and then the symptoms returned after getting booster vaccinations.  The physician also stated that the Veteran had a sharp neuralgia pain occurring a few times a day, that would last for less than a few minutes, and that it had only come on since the anthrax vaccination.  The physician also opined that the neuralgia was related to the anthrax vaccination.

The Board notes that the Veteran was afforded a VA examination in October 2008.  The physician stated that the Veteran met the diagnostic criteria for a diagnosis of depressive disorder, not otherwise specified (NOS), with low mood anhedonia, sleep disturbance, appetite changes, low energy, concentration problems, and occasional suicidal ideation.  The examiner opined that it was less likely than not that the Veteran's complaints of memory loss (confusion), anxiety, and depression were caused by or a result of the anthrax vaccination.  The examiner stated that both the civilian records and VA neurological records appeared to suggest a form of migraine as the most likely diagnosis, and that the Veteran's anxiety and depression appeared to be associated with the physical limitations of the Veteran's headaches and other symptoms they have caused over time, and the lack of effective treatment for them.  Also, the examiner stated that it was beyond the scope of the evaluation to comment on the Veteran's headaches and other potential neurological complaints, and that he requested that the Veteran be evaluated by the general medical staff for these other complaints.  The Board notes that the VA examiner did not opine as to whether the Veteran's claimed memory loss, confusion, anxiety, and depression were causally related to the Veteran's active service or any incident therein.

In support of his claim, the Veteran submitted a VA medical opinion from his treating psychiatrist, dated in February 2009.  The opinion states that the Veteran has been diagnosed with major depressive disorder, and that it was more than 50 percent likely that the Veteran's depressive symptoms originated during military service.  The psychiatrist stated that the Veteran has continued to experience worsening of mood, memory, motivation, anhedonia, emotional numbing, and high levels of irritability.  The psychiatrist also stated that the Veteran has continued to be impaired by low focus and concentration, poor attention, and impaired short term memory, and motivation.  In addition, the psychiatrist stated that the Veteran has had grossly inappropriate behavior, memory loss of recent stressful events, and intermittent ability to perform activities of daily living.

It appears that the Veteran has not been afforded a VA medical examination to assess the nature and etiology of his claimed headaches, dizziness, fainting, and lack of coordination.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Given the specific circumstances in this case, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to assess the nature and etiology of his claimed memory loss, confusion, anxiety, and depression.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Given the circumstances, the Board believes that further action at the AMC/RO level would be beneficial.  In addition, the Board notes that the Veteran requested that he be afforded another VA examination on his VA Form 9, dated in August 2009.

Lastly, the Board notes that the record suggests that the Veteran was ordered back to active duty in 2009.  Therefore, VA must take action to obtain all service treatment records for the recent period of active duty service, as they may be pertinent to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Also, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to verify all of the Veteran's periods of active duty.

2.  The AMC/RO should take appropriate action to verify the Veteran's duty status on January 5, 2000; January 19, 2000; February 13, 2000; December 5, 2002; and October 5, 2003.  Specifically, verification should be requested as to whether on the dates in question the Veteran was on active duty, active duty for training, or inactive duty training.

3.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's service treatment records that are not already incorporated into the claims file.  The Board is particularly interested in records pertaining to the period of active duty service beginning in February 2009.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal.

5.  Then, the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed headaches, dizziness, fainting, lack of coordination, memory loss, confusion, anxiety, and depression.  It is imperative that the claims folder be reviewed in conjunction with the examination, specifically including the June 2004 private medical record and the February 2009 VA medical opinion.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After examining the Veteran and reviewing the claims file, an appropriate examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current headaches are causally related to the Veteran's anthrax vaccinations?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current headaches are causally related to the Veteran's active duty service or any incident therein?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current dizziness is causally related to the Veteran's anthrax vaccinations?

d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current dizziness is causally related to the Veteran's active duty service or any incident therein?

e)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current fainting is causally related to the Veteran's anthrax vaccinations?

f)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current fainting is causally related to the Veteran's active duty service or any incident therein?

g)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current lack of coordination is causally related to the Veteran's anthrax vaccinations?

h)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current lack of coordination is causally related to the Veteran's active duty service or any incident therein?

i)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current memory loss is causally related to the Veteran's anthrax vaccinations?

j)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current memory loss is causally related to the Veteran's active duty service or any incident therein?

k)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current confusion is causally related to the Veteran's anthrax vaccinations?

l)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current confusion is causally related to the Veteran's active duty service or any incident therein?

m)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current anxiety is causally related to the Veteran's anthrax vaccinations?

n)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current anxiety is causally related to the Veteran's active duty service or any incident therein?

o)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current depression is causally related to the Veteran's anthrax vaccinations?

p)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current depression is causally related to the Veteran's active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

6.  In the interest of avoiding further remand, the AMC/RO should review the opinions obtained and ensure that adequate rationales have been offered.

7.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


